DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 22, 2022 has been entered.

Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on September 22, 2022.
Claims 2-3, 9-10, and 15-16 are cancelled.
Claims 1, 4-8, 11-14, and 17-19 are pending.
Claims 1, 4-8, 11-14, and 17-19 are examined.
This Office Action is given Paper No. 20221202 for references purposes only.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 11-14, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “generating, by the service application via the mobile payment SDK, an EMV payment application cryptogram including the retrieved payment token, a customer verification from the valid authentication of the user, and transaction details for authorisation and settlement of a transaction for the digital product or service through the transaction processing system.” 
The relevant portion of the specification discloses that the cryptogram comprises a customer verification from the valid authentication of the user and transaction details (see p 4, 10). The specification is silent regarding the cryptogram also including the payment token. Claims 8 and 19 are similarly rejected.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  1, 4-8, 11-14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 recite “SDK.” This term is vague and indefinite because it is an undefined acronym in the claim, and the specification does not define it. For purposes of applying the prior art only, Examiner will interpret as “software development kit (SDK).”
Claims 1, 8, and 19 recite “EMV.” This term is vague and indefinite because it is an undefined acronym in the claim, and the specification does not define it. For purposes of applying the prior art only, Examiner will interpret as “Europay, MasterCard, and Visa (EMV).” Note: if Applicant amends the claim, these are trademarked names. 
Claims 5, 8, 13, and 19 recite “a user.” This phrase is vague and indefinite because it is unclear whether this refers to “the user” previously recited, or to “a second user.” For purposes of applying the prior art only, Examiner will interpret as “the user.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-14, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fourez et al. (US 2017/0200155) in view of Gordon et al. (US 10,116,447).

Claims 1, 8, 19
Fourez discloses:
receiving, by the service application, payment card details (primary account number, see claim 8, [0016]) from a user via the computing device; 
transmitting, by the service application, a tokenisation request (token requestors, see [0023]) to a token service provider (token service provider, see [0023]) associated with a transaction processing system, the tokenization request including the payment card details (payment account, see [0024]) and a request for a payment token (request token, see [0023]) that corresponds to the payment card details; 
responsive to the tokenisation request, receiving, by the computing device, the payment token (obtain a token, see [0024]) from the token service provider (tokenization service, see [0024]);
obtaining, by the service application, a request for the digital product or service from the user (e.g. pay the recipient, see [0025]); 
retrieving, by the service application, the payment token (obtain a token, token stored in secure element of device, see [0024]); 
generating, by the service application via the mobile payment SDK, an EMV (EMV standards, see [0025]) payment application cryptogram (cryptogram, see [0025]) including the retrieved payment token (the token, see [0025]), and transaction details (transaction amount, see [0025]) for authorisation and settlement of a transaction for the digital product or service through the transaction processing system;
preparing, by the service application, a transaction authorisation request (payment package, see [0025]) comprising 10the EMV payment application cryptogram;
providing, by the service application, the transaction authorisation request to the 15transaction processing system (receiving financial institution, payment network, see [0026]), the transaction authorization request comprising a Digital Secure Remote Payment (DSRP) transaction (DSRP, see [0025, 0030]).
Fourez does not disclose:
Obtaining… user;
A customer… user. 
Gordon teaches:
obtaining, by the service application (application, see C2 L34-64) a valid authentication (identification and verification, ID&V, see C2 L34-64, C10 L20-33) from a user (user, see C2 L34-64); 
a customer verification (provide a biometric, see C2 L34-64) from the valid authentication of the user.
Fourez discloses receiving card details, transmitting a tokenization request, receiving a payment token, obtaining a request for a digital product or service, retrieving the token, generating a cryptogram, preparing a transaction authorization request, and providing the request to a system. Fourez does not disclose obtaining a valid authentication and a customer verification, but Gordon does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the generating and sending encrypted payment data messages of Fourez with the valid authentication and customer verification of Gordon because 1) a need exists for allowing consumers to transact with other consumers (see Gordon [0003]); and 2) a need exists for a reliable way to confirm to back end services that the service provider applications are communicating from the correct device and are being used by the correct user (see Gordon C1 L15-25). Using valid authentication and customer verification ensures security to the transaction. 

Claims 4, 12
Furthermore, Gordon teaches:
the EMV payment application cryptogram comprises information (e.g. user ID, timestamp, device ID, service provider application ID, service provider device ID, see C17L 1-10) to establish that a valid payment card was used by the user and that the valid authentication authenticated the user as cardholder of the payment card.

Claims 5, 13
Furthermore, Gordon teaches:
obtaining valid authentication from a user comprises obtaining a user biometric (biometric, see C2 L34-64).

Claim 6
25 Furthermore, Gordon teaches:
wherein the digital product or service comprises access 5to a digital service (gaming credits from gaming websites, see C4 L15-30).


Claim 7
Furthermore, Gordon teaches:
The digital product or service comprises delivery of digital content (digital goods purchases, see C4 L15-30). 

Claim 11
Furthermore, Gordon teaches:
the computing device also has a payment application (digital wallet application, see C14 L1-10) installed thereon. 

Claim 14
Furthermore, Gordon teaches:
the biometric input comprises a fingerprint reader (fingerprint reader, see C9 L16-37).

Claim 17
Furthermore, Gordon teaches:
the computing device has a digital wallet application (digital wallet application, see C14 L1-10) installed thereon for use in management of the payment application and the service application.

Claim 18
Furthermore, Gordon teaches:
the computing device is a mobile telephone handset (mobile device, see C7 L13-22).

10Response to Arguments 
Applicant argues that the prior art does not teach the amendments.
Please see new mapping.

10Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Gomes et al. (US 11,144,914) discloses rule-based token service provider. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. claim 8 recites “adapted for”, claim 13 recites “adapted to”, claim 19 recites “adapted when”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered.  However, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP §§ 2106 II (C.), 2114 and 2115.  Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Kambiz Abdi can be reached at 571-272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3688